Title: To Alexander Hamilton from John Langdon, [21 June 1788]
From: Langdon, John
To: Hamilton, Alexander


State of New HampshierConcord June 21th. 1788
Dr sir
By the Desire of our Mutual Friend Rufus King Esqr. I have the great pleasure and satisfaction of informing you, that this State, has this day Adopted the federal Constitution; this al-important Question, was Carried by a Majority of Eleven 57 Yeas 46 Nays. Excuse hast and Believe me, with the greatest Respect
Dr: Sir:   Your Mot: Obt: Servant
Jno: Langdon
P: S: this letter goes to Springfield by an express which Ive sent for this purpose to the Care of William Smith Esqr: of that place who is to forward it to you.
Honble. Alexander Hamilton Esqr:
 